                               Case 2:21-cv-04714 Document 1 Filed 06/09/21 Page 1 of 7 Page ID #:1



                             BARSHAY SANDERS, PLLC
                         1   Craig B. Sanders (Cal Bar 284397)
                             100 Garden City Plaza, Suite 500
                         2   Garden City, NY 11530
                         3
                             Tel: (516) 203-7600
                             Email: csanders@barshaysanders.com
                         4   Attorneys for Plaintiff
                             File No.: 122013
                         5
                         6
                         7
                         8                         UNITED STATES DISTRICT COURT
                         9                       CENTRAL DISTRICT OF CALIFORNIA
                        10
BARSHAY SANDERS, PLLC




                        11      Neil Zlozower,
                        12
                                                      Plaintiff,              Case No:
                        13
                        14              v.                                    COMPLAINT
                        15      BARRY'S TICKET SERVICE,                       DEMAND FOR JURY TRIAL
                        16      INC.,
                        17
                                                      Defendant.
                        18
                        19
                        20         Plaintiff Neil Zlozower (“Plaintiff”), by and through its undersigned
                        21   counsel, for its Complaint against Defendant BARRY'S TICKET SERVICE,
                        22   INC. (“Defendant”) states and alleges as follows:
                        23                                    INTRODUCTION
                        24         1.        This action seeks to recover damages for copyright infringement.
                        25
                                   2.        Plaintiff herein creates photographic images and owns the rights to
                        26
                             these images which Plaintiff licenses for various uses including online and print
                        27
                             publications.
                        28


                                                                              1
                                                                   PLAINTIFF'S COMPLAINT
                               Case 2:21-cv-04714 Document 1 Filed 06/09/21 Page 2 of 7 Page ID #:2




                         1          3.       Plaintiff has obtained U.S. copyright registrations covering many of
                         2   Plaintiff's images and many others are the subject of pending copyright
                         3   applications.
                         4          4.       Defendant     owns    and    operates    a    website    known     as
                         5   www.barrystickets.com (the “Website”).
                         6          5.       Defendant, without permission or authorization from Plaintiff
                         7
                             actively copied, stored, and/or displayed Plaintiff's Photograph on the Website
                         8
                             and engaged in this misconduct knowingly and in violation of the United States
                         9
                             copyright laws.
                        10
                                                                   PARTIES
BARSHAY SANDERS, PLLC




                        11
                                    6.       Plaintiff Neil Zlozower is an individual who is a citizen of the State
                        12
                             of California and maintains a principal place of business 660 N. Sweetzer Avenue,
                        13
                             #303, Los Angeles in Los Angeles County, California.
                        14
                                    7.       On information and belief, Defendant Barry's Ticket Service, Inc., is
                        15
                             a California corporation with a principal place of business at 23622 Calabasas
                        16
                             Road, Calabasas in Los Angeles County, California and is liable and responsible
                        17
                        18
                             to Plaintiff based on the facts herein alleged.

                        19                               JURISDICTION AND VENUE

                        20          8.       This Court has subject matter jurisdiction over the federal copyright
                        21   infringement claims pursuant to 28 U.S.C. §1338(a) and 28 U.S.C. §1331.
                        22          9.       This Court has personal jurisdiction over Barry's Ticket Service, Inc.
                        23   because it maintains its principal place of business in California.
                        24          10.      Venue is proper under 28 U.S.C. §1391(a)(2) because Barry's Ticket
                        25   Service, Inc. does business in this Judicial District and/or because a substantial
                        26   part of the events or omissions giving rise to the claim occurred in this Judicial
                        27   District.
                        28


                                                                             2
                                                                  PLAINTIFF'S COMPLAINT
                               Case 2:21-cv-04714 Document 1 Filed 06/09/21 Page 3 of 7 Page ID #:3




                         1                          FACTS COMMON TO ALL CLAIMS
                         2         11.    Plaintiff is a professional photographer by trade who is the legal and
                         3   rightful owners of photographs which Plaintiff licenses to online and print
                         4   publications.
                         5         12.    Plaintiff has invested significant time and money in building
                         6   Plaintiff's photograph portfolio.
                         7
                                   13.    Plaintiff has obtained active and valid copyright registrations from
                         8
                             the United States Copyright Office (the “USCO”) which cover many of Plaintiff's
                         9
                             photographs while many others are the subject of pending copyright applications.
                        10
                                   14.    Plaintiff's photographs are original, creative works in which
BARSHAY SANDERS, PLLC




                        11
                             Plaintiff's own protectable copyright interests.
                        12
                                   15.    The Website is monetized in that sells event tickets to the public and,
                        13
                             on information and belief, Defendant profits from these activities.
                        14
                                   16.    Plaintiff Neil Zlozower authored a photograph of Musicians (the
                        15
                             “Photograph”). A copy of the Photograph is attached hereto as Exhibit 1.
                        16
                                    17.   The Photograph was registered by USCO on January 9, 2017 under
                        17
                        18
                             Registration No. VA 2-042-824.

                        19          18.   On or about June 9, 2018, Plaintiff observed the Photograph on the

                        20   Website. A copy of screengrab of Website including the Photograph is attached
                        21   hereto as Exhibit 2.
                        22         19.    The         Photograph        was       displayed         at     URL:
                        23   https://www.barrystickets.com/concert-tickets/led-zeppelin-concert-tickets/led-
                        24   zeppelin-phoenix.php          and          was        stored          at      URL:
                        25   https://www.barrystickets.com/images/concert/led-zeppelin.jpg.
                        26          20.   Without permission or authorization from Plaintiff, Defendant
                        27   volitionally selected, copied, stored and/or displayed Plaintiff copyright protected
                        28   Photograph as set forth in Exhibit “1” which is annexed hereto and incorporated

                                                                            3
                                                                 PLAINTIFF'S COMPLAINT
                               Case 2:21-cv-04714 Document 1 Filed 06/09/21 Page 4 of 7 Page ID #:4




                         1   in its entirety herein, on the Website.
                         2         21.    On information and belief, the Photograph was copied, stored and
                         3   displayed without license or permission, thereby infringing on Plaintiff's
                         4   copyrights (hereinafter the “Infringement”).
                         5         22.    The Infringement includes a URL (“Uniform Resource Locator”) for
                         6   a fixed tangible medium of expression that was sufficiently permanent or stable
                         7
                             to permit it to be communicated for a period of more than transitory duration and
                         8
                             therefore constitutes a specific infringement. 17 U.S.C. §106(5); Perfect 10, Inc.
                         9
                             v. Amazon.com, Inc., 508 F.3d 1146, 1160 (9th Cir. 2007).
                        10
                                   23.    The Infringement is an exact copy of the entirety of Plaintiff's
BARSHAY SANDERS, PLLC




                        11
                             original image that was directly copied and stored by Defendant on the Website.
                        12
                                   24.    On information and belief, Defendant takes an active and pervasive
                        13
                             role in the content posted on its Website, including, but not limited to copying,
                        14
                             posting, selecting, commenting on and/or displaying images including but not
                        15
                             limited to Plaintiff's Photograph.
                        16
                                   25.    On information and belief, the Photograph was willfully and
                        17
                        18
                             volitionally posted to the Website by Defendant.

                        19         26.    On information and belief, Defendant is not registered with the

                        20   United States Copyright Office pursuant to 17 U.S.C. §512.
                        21         27.    On information and belief, the Infringement were not posted at the
                        22   direction of a “user” as that term is defined in 17 U.S.C. §512(c).
                        23         28.    On information and belief, Defendant was aware of facts or
                        24   circumstances from which the determination regarding the Infringement was
                        25   apparent. Defendant cannot claim that it was aware of the infringing activities,
                        26   including the specific Infringement which form the basis of this complaint, since
                        27   such a claim would amount to only willful blindness to the Infringement on the
                        28   part of Defendant.

                                                                             4
                                                                  PLAINTIFF'S COMPLAINT
                               Case 2:21-cv-04714 Document 1 Filed 06/09/21 Page 5 of 7 Page ID #:5




                         1         29.    On information and belief, Defendant engaged in the Infringement
                         2   knowingly and in violation of applicable United States Copyright Laws.
                         3         30.    On information and belief, Defendant has the legal right and ability
                         4   to control and limit the infringing activities on its Website and exercised and/or
                         5   had the right and ability to exercise such right.
                         6         31.    On information and belief, Defendant monitors the content on its
                         7
                             Website.
                         8
                                   32.    On information and belief, Defendant has received a financial benefit
                         9
                             directly attributable to the Infringement.
                        10
                                   33.    On information and belief, the Infringement increased traffic to the
BARSHAY SANDERS, PLLC




                        11
                             Website and, in turn, caused Defendant to realize an increase its advertising
                        12
                             revenues and/or merchandise sales.
                        13
                                   34.    On information and belief, a large number of people have viewed the
                        14
                             unlawful copies of the Photograph on the Website.
                        15
                                   35.    On information and belief, Defendant at all times had the ability to
                        16
                             stop the reproduction and display of Plaintiff's copyrighted material.
                        17
                        18
                                   36.    Defendant's use of the Photograph, if widespread, would harm

                        19   Plaintiff's potential market for the Photograph.

                        20         37.    As a result of Defendant's misconduct, Plaintiff has been
                        21   substantially harmed.
                        22                                  FIRST COUNT
                                         (Direct Copyright Infringement, 17 U.S.C. §501 et seq.)
                        23
                                   38.    Plaintiff repeats and incorporates by reference the allegations
                        24
                             contained in the preceding paragraphs, as though set forth in full herein.
                        25
                        26
                                   39.    The Photograph is an original, creative works in which Plaintiff owns

                        27   valid copyright properly registered with the United States Copyright Office.

                        28         40.    Plaintiff has not licensed Defendant the right to use the Photograph


                                                                          5
                                                               PLAINTIFF'S COMPLAINT
                               Case 2:21-cv-04714 Document 1 Filed 06/09/21 Page 6 of 7 Page ID #:6




                         1   in any manner, nor has Plaintiff assigned any of its exclusive rights in the
                         2   copyrights to Defendant.
                         3         41.    Without permission or authorization from Plaintiff and in willful
                         4   violation of Plaintiff's rights under 17 U.S.C. §106, Defendant improperly and
                         5   illegally copied, stored, reproduced, distributed, adapted, and/or publicly
                         6   displayed works copyrighted by Plaintiff thereby violating one of Plaintiff's
                         7
                             exclusive rights in its copyrights.
                         8
                                   42.    Defendant's reproduction of the Photograph and display of the
                         9
                             Photograph on the Website constitutes willful copyright infringement. Feist
                        10
                             Publications, Inc. v. Rural Telephone Service Co., Inc., 499 U.S. 340, 361 (1991).
BARSHAY SANDERS, PLLC




                        11
                                   43.    Plaintiff is informed and believes and thereon alleges that the
                        12
                             Defendant willfully infringed upon Plaintiff's copyrighted Photograph in violation
                        13
                             of Title 17 of the U.S. Code, in that they used, published, communicated, posted,
                        14
                             publicized, and otherwise held out to the public for commercial benefit, the
                        15
                             original and unique Photograph of the Plaintiff without Plaintiff's consent or
                        16
                             authority, by using them in the infringing articles on the Website.
                        17
                        18
                                   44.    As a result of Defendant's violations of Title 17 of the U.S. Code,

                        19   Plaintiff is entitled to any an award of actual damages and disgorgement of all of

                        20   Defendant's profits attributable to the infringements as provided by 17 U.S.C. §
                        21   504 in an amount to be proven.
                        22         45.    As a result of Defendant's violations of Title 17 of the U.S. Code,
                        23   Plaintiff is entitled to injunctive relief to prevent or restrain infringement of his
                        24   copyright pursuant to 17 U.S.C. § 502.
                        25                                    JURY DEMAND
                        26         46.    Plaintiff hereby demands a trial of this action by jury.
                        27
                        28


                                                                          6
                                                               PLAINTIFF'S COMPLAINT
                               Case 2:21-cv-04714 Document 1 Filed 06/09/21 Page 7 of 7 Page ID #:7




                         1                             PRAYER FOR RELIEF
                         2         WHEREFORE Plaintiff respectfully requests judgment as follows:
                         3         That the Court enters a judgment finding that Defendant has infringed on
                         4   Plaintiff's rights to the Photograph in violation of 17 U.S.C. §501 et seq. and
                         5   award damages and monetary relief as follows:
                         6               a.    finding that Defendant infringed Plaintiff's copyright interest
                         7
                                               in the Photograph by copying and displaying without a license
                         8
                                               or consent;
                         9
                                         b.    for an award of actual damages and disgorgement of all of
                        10
                                               Defendant's profits attributable to the infringements as
BARSHAY SANDERS, PLLC




                        11
                                               provided by 17 U.S.C. § 504 in an amount to be proven;
                        12
                                         c.    for an order pursuant to 17 U.S.C. § 502(a) enjoining
                        13
                                               Defendant from any infringing use of any of Plaintiff's works;
                        14
                                         d.    for costs of litigation and reasonable attorney's fees against
                        15
                                               Defendant pursuant to 17 U.S.C. § 505;
                        16
                                         e.    for pre judgment interest as permitted by law; and
                        17
                        18
                                         f.    for any other relief the Court deems just and proper.

                        19   DATED: June 9, 2021
                                                                  BARSHAY SANDERS, PLLC
                        20
                                                                  By: /s/ Craig B. Sanders
                        21                                        Craig B. Sanders, Esq. (Cal Bar 284397)
                                                                  100 Garden City Plaza, Suite 500
                        22                                        Garden City, NY 11530
                        23
                                                                  Tel: (516) 203-7600
                                                                  Email: csanders@barshaysanders.com
                        24                                        Attorneys for Plaintiff
                                                                  File No.: 122013
                        25
                        26
                        27
                        28


                                                                        7
                                                             PLAINTIFF'S COMPLAINT
